NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



FRANK ALEXANDER PIZZURRO,          )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-2895
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 2, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.

Katherine Earle Yanes and James E.
Felman of Kynes, Markman & Felman,
P.A., for Appellant.



PER CURIAM.


             Affirmed.




SILBERMAN, LaROSE, and BADALAMENTI, JJ., Concur.